Citation Nr: 1749723	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-43 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right shoulder post-operative acromioclavicular separation with degenerative joint disease prior to January 13, 2011, and since April 1, 2011.

(In the interim, the Veteran had a temporary 100 percent convalescent rating for this disability under the provisions of 38 C.F.R. § 4.30.)

2.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran had active military service from August to November 1992 and from October 1993 to February 1997.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, so during the pendency of this appeal, the RO granted a temporary 100 percent convalescent rating for the Veteran's right shoulder disability under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30") effective from January 13, 2011 through March 31, 2011.  Therefore, his appeal now concerns whether he was entitled to a rating higher than 20 percent for this disability for the immediately preceding and succeeding periods.

In support of his claim, he testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing), a transcript of which is of record.

The claim was remanded in February 2014 for further evidentiary development to include a VA examination to determine the severity of the Veteran's mechanical right shoulder disability, and whether he had an associated and service-connectable neurologic disability of the right shoulder.  

In a February 2015 rating decision, on remand the RO determined the Veteran's right shoulder neuropathy was related to his mechanical right shoulder disability and, consequently, granted service connection for this associated impairment and rated it separately as 20-percent disabling, retroactively effective from October 8, 2014.  

The appeal therefore now is bifurcated to involve two claims, not just the previous one.  Still further development is required, however, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board's prior remand, in part, was to have the Veteran undergo a VA compensation examination reassessing the severity of his right shoulder disability, including as mentioned to determine whether there was associated neurological impairment.   He had this examination in April 2014, but it did not comply with the Board's February 2014 remand instructions.  Notably, the Board directed the VA examiner to provide range-of-motion testing pursuant to 38 C.F.R. § 4.59, which the Board noted, in part, required measuring both active and passive range of motion of this shoulder, in weight-bearing and nonweight bearing.  This regulation further requires that this range-of-testing be additionally conducted, if possible, on the opposite undamaged joint.  Despite this directive, not all required testing was done, and there was no explanation as to why it was not or, alternatively, any indication that corrective action was taken by the RO to remedy same.  Thus, the Board finds that its remand directives were not complied with.  The Board is obligated by law to ensure that the RO complies with its directives.  The U. S. Court of Appeals for Veterans Claims (Court) has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where, as here, the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this instance there was not even the acceptable "substantial" compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board, therefore, is required to correct these examination deficiencies, or at least try to.

This correction is especially necessary since, during the pendency of this appeal, the Court decided the precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Correia case held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, the Board additionally finds that the April 2014 VA shoulder examination is also not in compliance with Correia, and thus a new examination is necessary on this basis as well.  

The Board additionally points out that there is a relationship between the Veteran's mechanical and neurological right shoulder disabilities.  The Board thus finds that these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that claims are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, a final decision by the Board on the Veteran's right shoulder peripheral neuropathy (i.e., concerning the neurological component of his right shoulder disability) at this time would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  As such, the Board is deferring adjudication of this ancillary claim at this time.

Accordingly, these claims are REMANDED for the following action:

1. Obtain all outstanding records of VA and non-VA treatment concerning the right shoulder disability at issue, regardless of whether concerning the mechanical or neurological component of it.

2. 
After receiving all additional records, schedule another VA compensation examination again assessing the nature and severity of the Veteran's service-connected right shoulder disability (both the mechanical and neurological components of it).  The examiner is requested to describe all manifestations and symptomatology of this disability.  In particular,

a. the examiner is requested to describe all manifestations and symptomatology, including all associated neurological impairment;
b. Measure range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing circumstances.  If the examiner is unable to do any of the required testing, or concludes that it is unnecessary, there has to be explanation; and
c. Consider whether there are flare-ups of this disability and, if there are, describe all consequent functional loss (i.e., in terms of whether there is additional loss of range of motion, the effect of pain, etcetera).  If the Veteran is not experiencing a flare-up at the time of the examination, the examiner is asked to give an approximation of the extent of impairment in this circumstance, that is, during times when the Veteran is experiencing a flare up.  If the examiner is unable to make this estimation, then he/she must indicate why this is not possible or feasible to determine.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017).


To facilitate consideration of the history of this disability, the claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must discuss the rationale for all opinions rendered, preferably citing to supporting factual data and/or medical literature, as appropriate.

3. Then readjudicate these claims in light of this and all other additional evidence.  If any portion of these claims remains denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

